Citation Nr: 0126197	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-08 232	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 
2000, for the award of a 20 percent rating for a lumbosacral 
strain.  

2.  Entitlement to a higher schedular evaluation for left 
knee patellofemoral syndrome with a torn medial meniscus, 
rated as 10 percent disabling from August 2, 1997.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran has active service from August 2, 1994 to August 
1, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) following February 1999 and April 2000 rating 
decisions by the RO.  Pursuant to the veteran's request, a 
Board hearing was scheduled and the veteran was notified of 
the date, time and place.  The veteran did not appear for the 
hearing.  

The Board notes that several service connection claims were 
addressed in the February 1999 rating decision, and that 
claims of service connection for sinusitis, hearing loss and 
a disability of the cervix were specifically addressed in a 
September 1999 statement of the case, along with claims for 
higher ratings for lumbosacral strain and left knee 
disability.  However, the service connection claims were not 
appealed by the veteran and the claim for a higher rating for 
a lumbosacral strain was withdrawn from appeal by a May 2000 
statement by the veteran.  

(Consideration of the claim for a higher rating for left knee 
disability is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  On April 20, 2000 the RO granted the veteran's claim of 
entitlement to an increased evaluation for lumbosacral 
strain, effective from February 2, 2000.

2.  On April 25, 2000, the RO mailed notice of this decision 
to the veteran at her then known address.

3.  On May 25, 2000, the veteran entered a notice of 
disagreement (NOD) as to the effective date of the increased 
rating for lumbosacral strain.

4.  On June 1, 2000, the RO mailed a supplemental statement 
of the case (SSOC) to the veteran at her then known address.

5.  The RO did not receive a timely substantive appeal on the 
issue of entitlement to an earlier effective date for the 
increased rating for lumbosacral strain.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the April 
2000 rating decision to the extent that it assigned an 
effective date of February 2, 2000 for a 20 percent rating 
for lumbosacral strain.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the statement of the case 
(SOC) to the appellant or within the remaining one-year 
period from the date the notice of the appealed decision was 
mailed.  38 C.F.R. § 20.302(b).  Also, where a SSOC covers 
issues that were not included in the original SOC, a 
substantive appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal of the 
additional issues.  38 C.F.R. § 20.302(c).  An extension for 
filing a substantive appeal may be granted on motion filed 
prior to the expiration of the time limit described above.  
38 C.F.R. § 20.303.  If the claimant fails to file a timely 
substantive appeal or a timely request for an extension of 
time she is statutorily barred from appealing the rating 
decision.  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  Cf. 
Rowell v. Principi, 4 Vet.App. 9 (1993).  

In this case, the Board finds that the veteran did not timely 
file either a substantive appeal or a request for an 
extension of time.  Although the effective date issue was 
first addressed in a SSOC, which means that the veteran had 
60 days from issuance of the SSOC to appeal under 38 C.F.R. 
§ 20.302(c), even if the regulation is read liberally to 
allow the veteran a year following the April 25, 2000, notice 
of the determination, no timely substantive appeal was 
received from the veteran.  Additionally, there was no 
request for extension of time or no new evidence received 
during the appeal period that would have required an 
extension for the issuance of another SSOC.  See VAOPGCPREC 
9-97; 66 Fed. Reg. 50318-19 (Oct. 3, 2001) (to be codified as 
amended at 38 C.F.R. § 20.302).  Thus, the veteran is 
statutorily barred from appealing the claim of entitlement to 
an earlier effective date for the 20 percent rating for 
lumbosacral strain.  Roy, supra.  (Although a presentation 
was made by the veteran's representative on May 16, 2001, 
which might be construed as a substantive appeal, this was 
not submitted within the regulatory time limits.)

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this case.  (Codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001))  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001).  

Under the Act, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  In this case, neither the veteran nor her 
representative has identified any source of relevant 
documentation that could further aid in the resolution of 
this case regarding the timeliness of a substantive appeal.  
Further evidentiary development does not seem to be possible 
with respect to the jurisdictional question before the Board 
and it thus falls to the Board to address this case, which it 
has done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998); 66 Fed. 
Reg. 53339-40 (Oct. 22, 2001) (to be codified as amended at 
38 C.F.R. § 20.101).  


ORDER

The appeal for an earlier effective date for a 20 percent 
rating for a lumbosacral strain is dismissed.  


REMAND

Regarding the issue of entitlement to a higher rating for 
left knee disability, currently rated as 10 percent 
disabling, a brief review of the procedural posture of the 
claim is useful.  In February 1999, the RO granted service 
connection of the veteran's left knee disability and 
evaluated it as 10 percent disabling from August 2, 1997.  In 
April 1999, the veteran requested assignment of a temporary 
total rating during her convalescence from left knee surgery.  
The RO granted this request for the period of February 16, 
1999 to June 1, 1999 and confirmed that the 10 percent 
schedular rating was to resume on June 1, 1999.  The veteran 
filed a NOD in August 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as a claim for a higher initial award.

The RO assigned a 10 percent rating for the veteran's left 
knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  That Diagnostic Code provides for a 10 percent rating 
for knee impairment consisting of slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for knee impairment consisting of moderate recurrent 
subluxation or lateral instability.

Included in the evidence of record is a July 1998 VA 
examination report which noted complaints of recurrent knee 
pain, pain when walking up and down stairs, and pain with 
kneeling or squatting.  A physical examination revealed a 
full range of motion, with complaints of pain when squatting.  
There was no tenderness to patellar compression on the left, 
no instability, no synovial thickening, and good muscular 
development and strength.  Contemporaneous x-rays were 
unremarkable, showing bones intact and no evidence of joint 
space or soft tissue abnormalities.  The examiner's 
impression was that of intermittently symptomatic knee 
compatible with patellofemoral syndrome and functional loss 
is secondary to pain and is minimal to mild.  A February 1999 
note of Thomas M. Carrell, M.D., reports a several month 
history of pain, swelling, and locking in the left knee.  It 
also indicates limitation of motion in the left knee of 10 
degrees flexion contracture, and flexion down to 100 degrees 
with pain over the medial joint line in reference to the 
posterior aspect of the left knee.  There was no mediolateral 
collateral ligament instability and x-rays were normal.  Dr. 
Carrell diagnosed a torn meniscus, bucket handle tear and 
recommended arthroscopic surgery for the left knee.  In a 
March 1999 letter, Dr. Carrell indicated that the veteran had 
arthroscopic surgery to her left knee on February 16, 1999 
for an ACL tear and was undergoing professional physical 
therapy.  

No evidence is included in the record regarding the state of 
the veteran's left knee disability after the arthroscopic 
surgery in 1999.  It appears from the notation in Dr. 
Carrell's March 1999 letter, that records of professional 
physical therapy after the surgery may exist which would shed 
light on the present severity of the veteran's left knee 
disability. The Board notes that a letter requesting 
authorization to release information from Dr. Carrell was 
mailed to the veteran and her representative in December 
2000.  No response appears in the claims file.  Inasmuch as 
such records would be pertinent to evaluating the present 
level of the veteran's left knee disability, further action 
to obtain these records should be accomplished.  .

In addition, the most recent VA examination pre-dates the 
arthroscopic surgery.  Consequently, the Board views 
accomplishing a more contemporaneous VA examination as 
necessary to resolving the appeal of this issue.  Thus, 
additional development in this regard is necessary.

In addition, and in light of the passage of the Veterans 
Claims Assistance Act of 2000, the RO should reconsider the 
claim under the new provisions.  Guidance on applying the 
provisions of the Act are found in VA's newly promulgated 
implementing regulations.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This is particularly 
significant given that the available record as recited above 
suggests that the veteran may be experiencing problems due to 
patellofemoral syndrome and torn medial meniscus that are not 
fully contemplated by the criteria of Diagnostic Code 5257.  
In other words, Diagnostic Code 5257 contemplates only 
recurrent subluxation and lateral instability, but the 
examiners have discovered that the veteran has some decreased 
motion and pain that causes a certain level of function loss.  
If such problems are caused by the patellofemoral syndrome or 
torn medial meniscus, the RO should consider whether separate 
ratings are warranted under rating criteria pertaining to 
problems such as limitation of motion.  See VAOPGCPREC 23-97 
(July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully satisfied.  

2.  The RO should again ask the veteran 
to provide additional information 
regarding treatment records not presently 
associated with the file.  Specifically, 
the RO should again ask for information 
on the treatment received from Dr. 
Carrell.  If such information is 
provided, the RO should attempt to obtain 
the records.  If such information is not 
received, that should be clearly 
documented in the claims file.

3.  After the above development has 
been accomplished, the veteran should 
be scheduled for a VA orthopedic 
examination of the left knee.  The 
veteran should be notified of the 
examination in writing and the 
notification included in the record.  
The examiner should review the claims 
folder and a copy of this remand before 
examining the veteran.  Thereafter, the 
examiner should determine which of the 
veteran's symptoms are due to service-
connected patellofemoral syndrome with 
a torn medial meniscus.  If pain or 
limitation of motion are the result of 
service-connected disability, the 
examiner should conduct range of motion 
studies on the veteran's left knee.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, instability or pain due 
to repeated use such as prolonged 
standing or flare-ups, and should 
portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  The 
examiner should note whether the 
veteran experiences any instability or 
recurrent subluxation.  If the veteran 
does experience instability or 
recurrent subluxation, the examiner 
should provide an opinion as to 
whether-in her or his best medical 
judgment-that condition should be 
characterized as "slight," 
"moderate," or "severe."

4.  The RO should ensure that the 
examination report complies with this 
remand.  If the report is insufficient, 
the RO should return it to the examiner 
for necessary corrective action.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  Consideration 
should be given to whether any "staged" 
rating should be assigned.  Fenderson, 
supra.  If the benefit sought is denied, 
a SSOC should be issued.  

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



